DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohline et al (Pub. No.:  US 2007/0249901)
Regarding claim 1, Ohline et al disclose an electronic device comprising: 
an elongate flexible substrate having a proximal portion and a distal portion spaced from the proximal portion by a length along a longitudinal axis [see 0088], 
the elongate flexible substrate having a width along an axis transverse to the longitudinal axis, the elongate flexible substrate defining an elongation ratio of the length to the width (in this case the diameter (emphasis added) [see 0099]; the elongation ratio being at least 100:1 [see 0004, 0099];
an integrated device package mechanically and electrically connected to the distal portion of the elongate flexible substrate [see 0130-0135] by disclosing support electronics 422 may optionally be placed upon substrate 420 and sensor 426 may be positioned within the distal end 414 at or near the end of the flexible member or arm 412 [see 0131] and Sensor 526 and support electronics 528 may be potted or contained within a housing 530 on substrate 522. Connector 532 may be attached via a wire or cable for connection to a processor [see 0139].

Regarding claim 2, Ohline et al disclose wherein the elongate flexible substrate comprises a flexible insulating material with embedded conductors configured to provide electrical communication to and/or from the integrated device package [see 0084, 0130-0131].

Regarding claim 3, Ohline et al disclose wherein the integrated device package comprises a position sensor [see abstract, 0007, 0016-0017].

Regarding claim 4, Ohline et al disclose wherein the sensor module comprises an anisotropic magnetoresistance (AMR) sensor [see 0125] by disclosing magnetoresistive sensors [see 0125].

Regarding claim 5, Ohline et al disclose wherein the length of the elongate flexible substrate is in a range of 0.5 m to 2.5 m, and the width of the elongate flexible substrate is in a range of 0.2 mm to 0.5 mm [see 0004] and It is well known 1 m = 100 cm and 1 mm = 0.1 cm; 1 cm = 10 mm (emphasis added)

Regarding claim 6, Ohline et al disclose wherein the distal portion of the elongate flexible substrate is bonded to a portion of the integrated device package by an adhesive [see 0130], wherein the adhesive comprises anisotropic conductive film [see 0130-0131] or anisotropic conductive paste.

Regarding claim 8, Ohline et al disclose wherein the elongate flexible substrate comprises at least two metal layers spaced apart by an insulating material [see 0095, 0122, 0080-0084], 
wherein the elongate flexible substrate comprises a pair of metallic lines defined in the at least two metal layers and a plurality of vias extending between the at least two metal layers [see 0095, 0084], 
each metallic line of the pair of metallic lines traversing a helical pathway along the at least two metal layers and the plurality of vias [see 0095, 0199,0080- 0084].

Regarding claim 9, Ohline et al disclose an electronic device comprising:
a bobbin [see 0167-0169, 0194 and figs 43A-43B];
an elongate electrical connector configured to unspool from the bobbin
the elongate electrical connector having a distal portion and a proximal portion that mechanically couples to the bobbin [see 0194 and figs 43A-43B]; 
an integrated device package coupled with the distal portion of the elongate electrical connector [see 0130-0135] by disclosing support electronics 422 may optionally be placed upon substrate 420 and sensor 426 may be positioned within the distal end 414 at or near the end of the flexible member or arm 412 [see 0131] and Sensor 526 and support electronics 528 may be potted or contained within a housing 530 on substrate 522. Connector 532 may be attached via a wire or cable for connection to a processor [see 0139].

Regarding claim 10, Ohline et al disclose wherein the elongate electrical connector comprises a plurality of cables or a flexible substrate, wherein a major lateral dimension of the elongate electrical connector is in a range of 0.3 mm to 1 mm [see 0189] by disclosing more than one radio frequency identification chip is contained within a 2 mm spacing along the length of the elongate body [see 0189].

Regarding claim 11, Ohline et al disclose wherein the proximal portion of the elongate electrical connector is connected to a system board interface configured to connect to a system board, wherein a length of the elongate electrical connector is in a range of 0.5 m to 2.5 m [see 0004].

Regarding claim 12, Ohline et al disclose comprising the system board interface connected to the proximal portion of the elongate electrical connector [see 0194, figs 43A-43B], 
the system board interface coupled to or disposed in a portion of the bobbin, wherein the system board interface is removable from the bobbin [see 0194].

Regarding claim 13, Ohline et al disclose wherein the bobbin is configured to rotate about a spool, the proximal portion of the elongate electrical connector extending through a channel in the spool [see 0095, 0194 and figs 43A-43B].

Regarding claim 14, Ohline et al disclose wherein the distal portion of the elongate electrical connector comprises a plurality of connectors that connect to a proximal connector of the integrated device package [see figs 43A-43B],
 wherein the plurality of connector connect to the proximal connector at a plurality of staggered locations along the proximal connector [see figs 43A-43B].

Regarding claim 15, Ohline et al disclose wherein the integrated device package comprises a position sensor [see abstract, 0016].

Regarding claim 16, Ohline et al disclose a method of operating an electronic device that includes 
an integrated device package coupled with a distal portion of an elongate electrical connector, the method comprising:
unspooling the elongate electrical connector from a bobbin, a proximal portion of the elongate electrical connector being coupled with the bobbin [see 0095, figs 43A-43B]; 
guiding the integrated device package to a target location in a body cavity of a patient [see 0095].

Regarding claim 17, Ohline et al disclose inserting a catheter assembly into the body cavity
providing the integrated device package and at least a portion of the elongate electrical connector within a lumen of the catheter assembly [see 0017, 0095] by disclosing the flexible substrate includes an aperture sized to allow the passage of the instrument [see 0017].

Regarding claim 18, Ohline et al disclose determining a position of the integrated device package within the body cavity of the patient [see 0016, 0095].

Regarding claim 19, Ohline et al disclose attaching the bobbin to a system board interface and electrically connecting the proximal portion of the elongate electrical connector to corresponding pads on the system board interface [see figs 43A-43B].

Regarding claim 20, Ohline et al disclose removing a system board interface from the bobbin, the system board interface electrically connected to the proximal portion of the elongate electrical connector [see 0095-0096].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ohline et al (Pub. No.:  US 2007/0249901) in view of Eberle et al (Pub. No.:  US 2015/0141854).
Regarding claim 7, Ohline et al don’t disclose wherein the elongate flexible substrate comprises a plurality of electrical contacts spaced laterally by a pitch [see figs 2A, 4]
Ohline et al don’t disclose the pitch being in a range of 30 microns to 50 microns.
Nonetheless, Eberle et al disclose the pitch being in a range of 30 microns to 50 microns [see 0338].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Ohline et al and Eberle et al by using a pitch being in a range of 30 microns to 50 microns; to have a tighter pitch can be more accommodating to curvature of the substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793